Citation Nr: 1812768	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right shoulder degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the right hand. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from August 25, 1991 to February 19, 1992.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran initially requested a hearing before a Veterans Law Judge, in March 2017 the Veteran withdrew that request.  See 38 C.F.R. § 20.704(e) (2017).

The Board observes that a VA examination and additional VA treatment records were received following the last adjudication by the RO in the March 2017 supplemental statement of the case.  The Board has reviewed these records and observes that they are not pertinent to the issues of increased ratings for right shoulder degenerative joint disease and arthritis of the right hand addressed in the decision below.

The issue of service connection for a right wrist disability has been raised by the record in the September 2012 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by limitation of motion and pain, and the preponderance of the evidence is against a finding that it more nearly approximates limitation of motion of the right arm to the shoulder level or less.  

2.  Degenerative arthritis of the right hand is manifested by pain and some limited motion, but not by ankylosis of any individual joints of the hand, or by a gap of more than two inches between the thumb pad and the fingers.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5010, 5201 (2017).

2.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the right hand have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Veteran. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Veteran. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board must determine whether a higher evaluation is warranted under any applicable diagnostic code.  Schafrath v. Derwinski, 1 Veteran. App. 589 (1991).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Veteran. App. 202, 204-7 (1995). 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

Right Shoulder Disability

The Veteran is seeking a rating in excess of 10 percent for his service-connected right shoulder.  As will be detailed further below, the Veteran contends that he has pain and limited range of motion of his right shoulder.

The Veteran's right shoulder disability is assigned a 10 percent rating under Diagnostic Code 5010, which pertains to arthritis, due to trauma, that is substantiated by X-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The Rating Schedule provides that arthritis due to trauma should be rated as degenerative arthritis.  The rating criteria for degenerative arthritis are set forth in Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint, or, group of minor joints.  Id.  For the purpose of rating a disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In absence of limitation of motion, a 10 percent rating is warranted under Diagnostic Code 5003 when there is X-ray involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  The 10 and 20 percent ratings based on X-ray findings are not to be combined with ratings based on limitation of motion.  Id. at Note 1.  

Diagnostic Code 5201 pertains to limitation of motion of the arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent rating is warranted where there is limitation of motion of the arm to the shoulder level of the minor, or non-dominant joint, or, major, dominant joint.  Where there is limitation of motion of the arm to midway between the side and shoulder level, 20 percent is warranted for the minor joint and 30 percent is warranted for the major joint.  Id.  A 30 percent rating is warranted for the non-dominant joint, and a 40 percent is warranted for the dominant joint, where there is limitation of motion of the arm to 25 degrees from the side.  Id.  

The Veteran is right hand dominant per physical examination.  Accordingly, the ratings for the major joint are for application.  

For VA compensation purposes, the normal findings for range of motion (ROM) of the shoulder are flexion and abduction to 180 degrees, and rotation, both internal and external, to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's right shoulder disability.  Specifically, the evidence of record does not contain X-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations, nor does it indicate that the Veteran's right shoulder disability resulted in, or more nearly approximated, limitation of motion of the right arm to the shoulder level.  

A March 2011 medical treatment record provides that the Veteran reported pain in his right shoulder occurring for over a year, and that he had bilateral weakness and mild tingling.  The physician noted that the Veteran had received cortisone injections.

The Veteran was afforded a VA examination in May 2011.  With respect to his right shoulder, the Veteran reported weakness, stiffness, swelling, giving way, locking, tenderness, and pain.  He reported flare-ups, rated a ten out of ten in severity, precipitated by physical activity and stress.  The Veteran used Naprosyn, Vicodin, and Tramadol to control his pain.  The Veteran denied receiving any treatment for his shoulder and there was no reported history of surgery or incapacitation pertaining to his right shoulder.  

On physical examination, there was no evidence of deformity, instability, abnormal movement, effusion, weakness, guarding of movement, or ankylosis.  Range of motion testing of the right shoulder was performed, and the Veteran exhibited flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  Throughout this range, there was no evidence of pain.  Repetitive movement testing was performed and failed to show any change in range of motion.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted a diagnosis of arthritis and opined that the Veteran's condition was asymptotic during the time of the examination.  He further opined that the Veteran's usual occupation and daily activities are not affected by his condition. 

A January 2012 medical treatment record provides that the Veteran reported pain, a ten in severity, in the upper right shoulder that hurts with range of motion.  The Veteran described the pain as constant, throbbing, and aching.  He stated that he has trouble sleeping and is unable to lie on his right side.  He indicated that he takes medication for the pain.  

A December 2012 medical treatment record provides that the Veteran reported pain and stiffness in his right shoulder.  He stated that he has had several steroid injections with limited benefit.  A December 2013 medical treatment report indicated that an MRI performed in the fall of 2013 revealed a large rotator cuff tear with retraction, atrophy, and osteoarthritis. 

The Veteran was afforded a VA examination in December 2013.  The Veteran reported that he had a torn rotator cuff and that it is hard to do anything due to pain.  On physical examination, there was no evidence of instability, effusion, weakness, or ankylosis.  Tenderness on palpation of the AC joint was noted.  Range of motion testing of the right shoulder was performed, and the Veteran exhibited flexion to 175 degrees, abduction to 175 degrees, with painful motion noted at 175 degrees, external rotation to 85 degrees, and internal rotation to 85 degrees with painful motion noted at 85 degrees.  Repetitive movement testing was performed and failed to show any change in range of motion.  The examiner noted that there was less movement than normal and pain on movement after repetitive use.  The examiner noted that there are contributing factors of pain, weakness, fatigability, and/or incoordination that result in additional limitation of functional ability of the shoulder joint during flare-ups or repeated use over time.  Pain was noted on palpation of joints but no guarding was noted.  Muscle strength was normal.  The Veteran exhibited positive Hawkin's Impingement, Empty Can, and positive external strength tests, which indicate a torn rotator cuff.  

Medical treatment records from February 2014 to March 2015 showed continued reports of pain and treatment for the Veteran's right shoulder. 

The Veteran was afforded another VA examination in September 2015.  With respect to his right shoulder, the Veteran reported constant daily pain.  The Veteran reported that he was unable to raise his arm vertically to a limited angle due to severe pain and that physical therapy does not help.  He reported flare-ups, pain and tingling in his right shoulder with limited lifting abilities.  He also reported that he has a torn rotator cuff and that he has pain and tingling when attempting to make a fist.  

On physical examination, there was no evidence of deformity, instability, effusion, weakness, guarding of movement, or ankylosis.  Range of motion testing of the right shoulder was performed, and the Veteran exhibited flexion to 170 degrees, abduction to 170 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees.  Pain was noted on all ranges of motion but did not result in or cause functional loss.  Repetitive movement testing was performed and failed to show any change in range of motion.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The Veteran was examined during a flare-up and the examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination during a flare-up.  The Hawkins Impingement, Empty Can, and external rotation tests were all negative.  The examiner opined that the Veteran's right shoulder disability does not impact his ability to work. 

The Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's right shoulder disability.  Based on the objective medical evidence of record, the Veteran's right shoulder disability did not involve X-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  His right shoulder disability only involves a single major joint, namely, his right shoulder joint.  See 38 C.F.R. § 4.45.  Additionally, although the objective medical evidence of record supports a finding that the Veteran experienced pain in his right shoulder and some difficulty with overhead activity, it does not suggest that his right shoulder disability picture more nearly approximated or equated to limitation of motion of the right arm to the shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, a rating higher than 10 percent is not warranted.

Additionally, the Board finds that there is no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. at 204-7.  As demonstrated by the competent medical evidence of record, the 10 percent rating assigned during this period adequately compensates the Veteran for the extent of functional loss resulting from pain.  While the December 2013 and September 2015 examiners provided that there was objective evidence of pain on range of motion testing, there is no indication that such pain resulted in additional functional loss that is not contemplated by a 10 percent disability rating.  For instance, there was no change in the Veteran's range of motion following repetitive movement testing, nor was there any noted excess fatigability, incoordination, swelling, or atrophy due to pain.  While the December 2013 examiner acknowledged that there could be changes in the Veteran's range of motion during flare-ups, he did not provide any measurements in degrees of additional loss of ROM.  Moreover, the Veteran was examined during a flare-up in September 2015 wherein his range of motion was not additionally limited.  It follows that even when considering functional loss due to factors such as pain, the Veteran's right shoulder disability was not generally manifested by symptomatology approximating limitation of motion of the right arm to the shoulder, or less, to meet the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board has also considered whether the Veteran might be entitled to a higher rating under a different diagnostic code.  As the evidence of record contains no findings of right shoulder ankylosis; impairment of the humerus; or non-union or dislocation of the clavicle or scapula on account of the Veteran's right shoulder disability, a rating in excess of 10 percent would not be warranted under Diagnostic Codes 5200, 5202, or 5203, which apply to musculoskeletal disabilities of the shoulder and arm.  Moreover, he is not service connected for any possible rotator cuff tear.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 (ankylosis of the scaphulohumeral articulation), 5202 (other impairment of the humerus), and 5203 (impairment of the clavicle or scapula).  

The Board acknowledges the Veteran's statements regarding pain, weakness, and difficulty lifting his arm.  The Veteran is certainly competent to describe his observable symptoms, and the Board finds no reason to doubt the Veteran's reports.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  As reflected above, these symptoms are already contemplated in the assigned 10 percent rating.  As such, the findings do not support a rating higher than 10 percent for the Veteran's right shoulder disability.

Accordingly, the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's right shoulder disability.



Right Hand Disability

The Veteran is seeking a rating in excess of 10 percent for his service-connected right hand.  As will be detailed further below, the Veteran contends that he constantly experiences pain in his right hand.  

The Veteran's right hand disability is assigned a 10 percent rating under Diagnostic Code 5010, which pertains to arthritis, due to trauma, that is substantiated by X-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  As discussed above, the Rating Schedule provides that arthritis due to trauma should be rated as degenerative arthritis, Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint, or, group of minor joints.  Id.  In absence of limitation of motion, a 10 percent rating is warranted under Diagnostic Code 5003 when there is X-ray involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  The 10 and 20 percent ratings based on X-ray findings are not to be combined with ratings based on limitation of motion.  Id. at Note 1.  

Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating evaluation for a gap of one to 2 inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  A 20 percent rating evaluation is assigned when there is a gap of more than 2 inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Diagnostic Code 5228 does not provide for a higher than 20 percent rating. 

Limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension limited by no more than 30 degrees warrants a 0 percent rating for the major or minor extremity.  A 10 percent rating is assigned for the major or minor extremity when there is limitation of motion of the index or long finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. 
 § 4.40.

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's right hand disability.  Specifically, the evidence of record does not contain X-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations, nor does the Veteran show ankylosis or limitation of motion of the hand or fingers. 

The Veteran was afforded a VA examination in May 2011.  Examination of the right hand did not reveal a decrease in strength in regards to pulling, pushing and twisting of the hand nor did it reveal any deformities of the digits.  Examination of the fingers revealed no ankylosis.  On examination of right hand dexterity there was no evidence of a gap between the fingers and the thumb pad or pain on attempt.  Range of motion for the fingers was within normal limits and the examiner noted that finger motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted a diagnosis of arthritis in the right hand and opined that the Veteran's occupation and daily activities are not affected by his right hand disability. 

A January 2012 medical treatment record provided that the Veteran reported chronic pain in hands. 

The Veteran was afforded a VA examination in December 2013.  The Veteran reported pain and occasional tingling in his right hand.  No flare-ups were reported.  On examination there was no limitation of motion or evidence of painful motion for any fingers or thumbs.  The Veteran was able to perform repetitive-use testing with no additional limitation of motion.  There were no gaps between the thumb pad and the fingers or gaps between the fingertips and the proximal transverse crease of the palm.  There was no limitation of extension of the index or long finger.  The examiner opined that there were no contributing factors of weakness, fatigue, incoordination, or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the hand.  Hand grip muscle strength was normal and there was no evidence of ankylosis of the thumb or fingers.  It was noted that the Veteran constantly used a hand brace to prevent pain on his right wrist.  The examiner opined that the Veteran's right hand condition does not impact his ability to work. 

The Veteran was afforded another VA examination in September 2015.  The Veteran reported that he had trouble making a fist due to pain in his right hand, fingers and thumb.  The Veteran reported flare-ups to include tingling in his hand, fingers and pain in his thumb.  On examination the Veteran showed abnormal range of motion.  With respect to the index, long, ring, and little finger, he was able to flex the distal interphalangeal joint to 90 degrees and extension was to 0 degrees and he could flex the metacarpophalangeal joint to 70 degrees and extension was to 0 degrees.  With respect to the thumb, he was able to flex the distal interphalangeal joint to 80 degrees and extension was to 0 degrees and he could flex the metacarpophalangeal joint to 70 degrees and extension was to 0 degrees.  Pain was noted on the examination but it did not result in or cause functional loss.  There was no evidence of pain with use of hand.  Pain, weakness, fatigue and incoordination did not limit functional ability with repeated use over time.  No gap was present between the pad of the thumb and the fingers or between the finger and proximal transverse crease of the hand.  The examination was conducted during a flare-up and the examiner stated that pain, weakness, fatigue and incoordination did not limit functional ability with flare-ups.  Muscle strength was normal with no atrophy or ankylosis noted. 

The Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's right hand disability.  Based on the objective medical evidence of record, the Veteran's right hand disability did not involve X-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Additionally, the Board finds that there is no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. at 204-7.  As demonstrated by the competent medical evidence of record, the 10 percent rating assigned during this period adequately compensates the Veteran for the extent of functional loss resulting from pain.  While the September 2015 examiner provided that there was objective evidence of pain on range of motion testing, there is no indication that such pain resulted in additional functional loss that is not contemplated by a 10 percent disability rating.  For instance, there was no change in the Veteran's range of motion following repetitive movement testing, nor was there any noted excess fatigability, incoordination, swelling, or atrophy due to pain.  It follows that even when considering functional loss due to factors such as pain, the Veteran's right hand disability was not generally manifested by symptomatology approximating limitation of motion of the fingers, to meet the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230.  

The Board has also considered whether the Veteran might be entitled to a higher rating under a different diagnostic code.  As the evidence of record contains no findings of right hand or finger ankylosis, a rating in excess of 10 percent would not be warranted under Diagnostic Codes 5216-5227, which apply to anklyosis of the digits.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227.  

The Board acknowledges the Veteran's statements regarding pain, tingling and limitation of motion of his right hand and fingers.  The Veteran is certainly competent to describe his observable symptoms, and the Board finds no reason to doubt the Veteran's reports.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  As reflected above, these symptoms are already contemplated in the assigned 10 percent rating.  As such, the findings do not support a rating higher than 10 percent for the Veteran's right hand disability.

Accordingly, the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's right hand disability.


ORDER

A rating in excess of 10 percent for right shoulder degenerative joint disease is denied.

A rating in excess of 10 percent for arthritis the right hand is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


